DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed August 1, 2022, has been received and entered.
	Claims 1-3 are pending.

Election/Restrictions
Applicant’s election without traverse of Group V, claim 2, in the reply filed on August 1, 2022, is acknowledged.
Claims 1 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claim 2 is examined on the merits.

Information Disclosure Statement
The information disclosure statement filed July 5, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, no copy has been provided of Tong Zhao, et al. (China Food Additives. 2018. No. 10).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response - Applicant must provide such statement.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located at page 14, lines 3-7. 
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	In particular, embedded hyperlinks are included in paragraph [037] on page 7 of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The microorganism, Lactobacillus kefiri MSR101, is recited in the claim, and thus is essential to the claimed invention.  Since the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological material.
The specification does not disclose a repeatable process to obtain the microorganism, and it is not apparent if the biological material is readily available to the public.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein. 

If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;	
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. §1.807); and
	(e) the deposit will be replaced if it should ever become inviable.

Notice RE: Prior Art Available Under Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Mol. Nutr. Food Res. 2017. 61:11. 12 pages).
Kim discloses administering Lactobacillus kefiri DH5 to mice fed a standard, chow laboratory diet ad libitum or a high-fat diet (60% HFD) – these mice are in the Chow-DH5 and HFD-DH5 groups, respectively (page 3, paragraph bridging left and right columns).  The high fat diet (HFD) is provided so the mice develop diet-induced obesity (page 3, right column, first paragraph).  Mice in the HFD-DH5 group exhibited significantly lower LDL-cholesterol than the mice in the HFD-saline group (page 6, last paragraph).  The data indicate that L. kefiri DH5 administration has a cholesterol-lowering effect in the mice with HFD-induced obesity (page 6, last paragraph).  Therefore, Kim discloses a method for lowering concentration of cholesterol in a subject (mouse) in need thereof, comprising a step of administering a strain of Lactobacillus kefiri to the subject.
Kim does not expressly disclose that the strain is Lactobacillus kefiri MSR101 deposited under the accession number of CGMCC No. 17506.  However, the DH5 strain of Kim appears to be identical to the claimed L. kefiri MSR101 strain based on the fact that the strain of Kim was isolated from kefir grains (page 2, left column, last paragraph) which is the same source as the claimed MSR101 strain (page 10, paragraph [081] of the instant specification), the strain of Kim is of the same species as the claimed strain, and the strain of Kim lowers the concentration of cholesterol when administered.  Therefore, the DH5 strain of Kim reads on the claimed MSR101 strain, absent a showing by Applicant that the DH5 strain is distinct from the claimed MSR101 strain.  As such, Kim renders obvious instant claim 2.
A holding of obviousness is clearly required.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (PLoS One. 2013. 8(7): e69868. 8 pages).
Zheng discloses identifying the probiotic properties of Lactobacillus strains from Tibetan kefir grains, including studying their cholesterol-lowering activity (page 1, right column, first full paragraph).  The strains include Lactobacillus kefiri D17 (page 2, left column, second paragraph).  Rats in group D17 were fed a D17 diet consisting of a high-cholesterol diet and L. kefiri D17 (page 3, left column, first paragraph; page 7, left column, third paragraph).  Rats fed the D17 diet had a significantly lower total cholesterol (TC) level in the serum than a control group, and expressed the lowest serum LDL-cholesterol (LDL-C) level of all groups of diets, including the control group (page 3, left column, first paragraph; Figure 2).  Additionally, group D17 had a significantly reduced liver cholesterol content compared with the control group (page 3, left column, second paragraph).  Therefore, Zheng discloses a method for lowering concentration of cholesterol in a subject (rat) in need thereof, comprising a step of administering a strain of Lactobacillus kefiri to the subject.
Zheng does not expressly disclose that the strain is Lactobacillus kefiri MSR101 deposited under the accession number of CGMCC No. 17506.  However, the D17 strain of Zheng appears to be identical to the claimed L. kefiri MSR101 strain based on the fact that the strain of Zheng was isolated from Tibetan kefir grains (page 1, right column, first full paragraph) which is the same source as the claimed MSR101 strain (page 10, paragraph [081] of the instant specification), the strain of Zheng is of the same species as the claimed strain, and the strain of Zheng lowers cholesterol when administered.  Therefore, the D17 strain of Zheng reads on the claimed MSR101 strain, absent a showing by Applicant that the D17 strain is distinct from the claimed MSR101 strain.  As such, Zheng renders obvious instant claim 2.
A holding of obviousness is clearly required.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tong (Science and Technology of Food Industry. 2019. 40(9): 115-120. September 21, 2019. Listed on IDS filed 7/5/21) in view of Kim (Mol. Nutr. Food Res. 2017. 61:11. 12 pages).
	Tong discloses Lactobacillus kefir KL22 which was isolated from Polish Kefir (abstract).  
Certain probiotic properties of the KL22 strain were evaluated, including its cholesterol lowering ability (abstract).  After co-incubation with the KL22 strain in 48 hours, the degradation of cholesterol in culture medium was 52.94% (abstract).  Tong concluded that the KL22 strain is a potential strain which could be used as a probiotic (abstract).
	Tong differs from the claimed invention in that Tong does not disclose a method for lowering concentration of cholesterol in a subject in need thereof, comprising a step of administering a strain of Lactobacillus kefiri MSR101 to the subject, wherein the strain is deposited under the accession number of CGMCC No. 17506.  
However, Kim states, “There are now accumulating evidences that in vitro cholesterol-lowering activity of probiotics can also affect in vivo body weight gain, blood cholesterol level, and adiposity in animal and human study” (page 9, left column, last paragraph).  Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that the in vitro finding of the cholesterol lowering ability of the KL22 strain in Tong would also occur in vivo; that is, it would have been obvious to administer the KL22 strain to a subject to lower cholesterol in the subject.  One of the ordinary skill in the art would have been motivated to administer the KL22 strain of Tong to a subject in need thereof to lower the concentration of cholesterol in the subject since Tong teaches that the KL22 strain has the probiotic property of cholesterol lowering activity and since Kim discloses administering probiotics to animals and humans to lower blood cholesterol level.  There would have been a reasonable expectation of lowering concentration of cholesterol in a subject in need thereof by administering the KL22 strain to the subject, since Kim indicates that there is evidence that in vitro cholesterol-lowering activity of probiotics can also affect blood cholesterol level in animals and humans.  
Tong does not expressly disclose that the strain is Lactobacillus kefiri MSR101 deposited under the accession number of CGMCC No. 17506.  However, the KL22 strain of Tong appears to be identical to the claimed L. kefiri MSR101 strain based on the fact that the strain of Tong was isolated from kefir (abstract) which is the same source as the claimed MSR101 strain (page 10, paragraph [081] of the instant specification), the strain of Tong is of the same species as the claimed strain, and the strain of Tong has a cholesterol lowering ability.  Therefore, the KL22 strain of Tong reads on the claimed MSR101 strain, absent a showing by Applicant that the KL22 strain is distinct from the claimed MSR101 strain.  As such, Tong in view of Kim renders obvious instant claim 2.
A holding of obviousness is clearly required.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651